Exhibit 10.1
 
 
 
EQUITY ONE, INC.
AMENDED AND RESTATED
2000 EXECUTIVE INCENTIVE COMPENSATION PLAN
 
 
 

 



--------------------------------------------------------------------------------



 



EQUITY ONE, INC.
AMENDED AND RESTATED
2000 EXECUTIVE INCENTIVE COMPENSATION PLAN

                              Page   1.   Purpose     1     2.   Definitions    
1     3.   Administration     5         (a)  
Authority of the Committee
    5       (b)  
Manner of Exercise of Committee Authority
    5       (c)  
Limitation of Liability
    5     4.   Stock Subject to Plan     6         (a)  
Limitation on Overall Number of Shares Subject to Awards
    6       (b)  
Application of Limitations
    6       (c)  
Limitation on Incentive Stock Options
    6     5.   Eligibility; Per-Person Award Limitations     6     6.   Specific
Terms of Awards     7         (a)  
General
    7       (b)  
Options
    7       (c)  
Stock Appreciation Rights
    9       (d)  
Restricted Stock
    9       (e)  
Deferred Stock
    11       (f)  
Bonus Stock and Awards in Lieu of Obligations
    12       (g)  
Dividend Equivalents
    12       (h)  
Other Stock-Based Awards
    12     7.   Certain Provisions Applicable to Awards     13         (a)  
Stand-Alone, Additional, Tandem, and Substitute Awards
    13       (b)  
Term of Awards
    13       (c)  
Form and Timing of Payment Under Awards; Deferrals
    14       (d)  
Exemptions from Section 16(b) Liability
    14     8.   Performance and Annual Incentive Awards     14         (a)  
Performance Conditions
    14       (b)  
Performance Awards Granted to Designated Covered Employees
    14       (c)  
Settlement of Performance Awards; Other Terms
    16       (d)  
Annual Incentive Awards Granted to Designated Covered Employees
    16       (e)  
Written Determinations
    17       (f)  
Status of Section 8(b) and Section 8(d) Awards Under Code Section 162(m)
    18  

     i     

 



--------------------------------------------------------------------------------



 



                              Page   9.   Change in Control     18         (a)  
Effect of “Change in Control.”
    18       (b)  
Definition of “Change in Control.”
    19       (c)  
Definition of “Change in Control Price.”
    19     10.   General Provisions     20         (a)  
Compliance With Legal and Other Requirements
    20       (b)  
Limits on Transferability; Beneficiaries
    20       (c)  
Adjustments
    21       (d)  
Taxes
    21       (e)  
Changes to the Plan and Awards
    22       (f)  
Limitation on Rights Conferred Under Plan
    22       (g)  
Unfunded Status of Awards; Creation of Trusts
    22       (h)  
Nonexclusivity of the Plan
    23       (i)  
Payments in the Event of Forfeitures; Fractional Shares
    23       (j)  
Governing Law
    23       (k)  
Plan Effective Date and Stockholder Approval; Termination of Plan
    23       (l)  
Section 409A Compliance
    23  

 ii 



--------------------------------------------------------------------------------



 



1.     Purpose. The purpose of this AMENDED AND RESTATED 2000 EXECUTIVE
INCENTIVE COMPENSATION PLAN (the “Plan”) is to assist EQUITY ONE, INC., a
Maryland corporation (the “Company”) and its subsidiaries in attracting,
motivating, retaining and rewarding high-quality executives and other employees,
officers, directors and independent contractors by enabling such persons to
acquire or increase a proprietary interest in the Company in order to strengthen
the mutuality of interests between such persons and the Company’s stockholders,
and providing such persons with annual and long term performance incentives to
expend their maximum efforts in the creation of shareholder value. In the event
that the Company is or becomes a Publicly Held Corporation (as hereinafter
defined), the Plan is intended to qualify certain compensation awarded under the
Plan for tax deductibility under Section 162(m) of the Code (as hereafter
defined) to the extent deemed appropriate by the Committee (or any successor
committee) of the Board of Directors of the Company.
2.     Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below, in addition to such terms defined in Section 1
hereof.
     (a) “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, for all or a portion of a
specified fiscal year.
     (b) “Award” means any Option, SAR (including Limited SAR), Restricted
Stock, Deferred Stock, Stock granted as a bonus or in lieu of another award,
Dividend Equivalent, Other Stock-Based Award, Performance Award or Annual
Incentive Award, together with any other right or interest, granted to a
Participant under the Plan.
     (c) “Beneficiary” means the person, persons, trust or trusts which have
been designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(b) hereof. If, upon
a Participant’s death, there is no designated Beneficiary or surviving
designated Beneficiary, then the term Beneficiary means the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
receive such benefits.
     (d) “Beneficial Owner”, “Beneficially Owning” and “Beneficial Ownership”
shall have the meanings ascribed to such terms in Rule 13d-3 under the Exchange
Act and any successor to such Rule.
     (e) “Board” means the Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



     (f) “Cause” shall, with respect to any Participant, have the equivalent
meaning (or the same meaning as “cause” or “for cause”) set forth in any
employment agreement between the Participant and the Company or Parent
Corporation or Subsidiary or, in the absence of any such agreement, such term
shall mean (i) the failure by the Participant to perform his or her duties as
assigned by the Company (or Parent Corporation or Subsidiary) in a reasonable
manner, (ii) any violation or breach by the Participant of his or her employment
agreement with the Company (or Parent Corporation or Subsidiary), if any,
(iii) any violation or breach by the Participant of his or her non-competition
and/or non-disclosure agreement with the Company (or Parent Corporation or
Subsidiary), if any, (iv) any act by the Participant of dishonesty or bad faith
with respect to the Company (or Parent Corporation or Subsidiary), (v) chronic
addition to alcohol, drugs or other similar substances affecting the
Participant’s work performance, or (vi) the commission by the Participant of any
act, misdemeanor, or crime reflecting unfavorably upon the Participant or the
Company. The good faith determination by the Committee of whether the
Participant’s employment was terminated by the Company for “Cause” shall be
final and binding for all purposes hereunder.
     (g) “Change in Control” means a Change in Control as defined with related
terms in Section 9 of the Plan.
     (h) “Change in Control Price” means the amount calculated in accordance
with Section 9(c) of the Plan.
     (i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
     (j) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that the Committee shall consist of at least two
directors, and, in the event the Company is or becomes a Publicly Held
Corporation (as hereinafter defined), each member of which shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
unless administration of the Plan by “non-employee directors” is not then
required in order for exemptions under Rule 16b-3 to apply to transactions under
the Plan, and (ii) an “outside director” within the meaning of Section 162(m) of
the Code, unless administration of the Plan by “outside directors” is not then
required in order to qualify for tax deductibility under Section 162(m) of the
Code.
     (k) “Corporate Transaction” means a Corporate Transaction as defined in
Section 9(b)(i) of the Plan.
     (l) “Covered Employee” means an Eligible Person who is a Covered Employee
as specified in Section 8(e) of the Plan.
     (m) “Deferred Stock” means a right, granted to a Participant under Section
6(d)(v) hereof, to receive Stock, cash or a combination thereof at the end of a
specified deferral period.
     (n) “Director” means a member of the Board.
     (o) “Disability” means a permanent and total disability (within the meaning
of Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.

2



--------------------------------------------------------------------------------



 



     (p) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(f) hereof, to receive cash, Stock, other Awards or other property
equal in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
     (q) “Effective Date” means the effective date of the Plan, which shall be
April 24, 2000.
     (r) “Eligible Person” means each Executive Officer of the Company (as
defined under the Exchange Act) and other officers, Directors and employees of
the Company or of any Subsidiary, and independent contractors with the Company
or any Subsidiary. The foregoing notwithstanding, only employees of the Company
or any Subsidiary shall be Eligible Persons for purposes of receiving any
Incentive Stock Options. An employee on leave of absence may be considered as
still in the employ of the Company or a Subsidiary for purposes of eligibility
for participation in the Plan.
     (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.
     (t) “Executive Officer” means an executive officer of the Company as
defined under the Exchange Act.
     (u) “Fair Market Value” means the fair market value of Stock, Awards or
other property as determined by the Committee or the Board, or under procedures
established by the Committee or the Board. Unless otherwise determined by the
Committee or the Board, the Fair Market Value of Stock as of any given date
shall be the closing sale price per share reported on a consolidated basis for
stock listed on the principal stock exchange or market on which Stock is traded
on the date as of which such value is being determined or, if there is no sale
on that date, then on the last previous day on which a sale was reported.
     (v) “Incentive Stock Option” or “ISO” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
     (w) “Incumbent Board” means the Incumbent Board as defined in
Section 9(b)(ii) of the Plan.
     (x) “Limited SAR” means a right granted to a Participant under Section 6(c)
hereof.
     (y) “Option” means a right granted to a Participant under Section 6(b)
hereof, to purchase Stock or other Awards at a specified price during specified
time periods.
     (z) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(g) hereof.

3



--------------------------------------------------------------------------------



 



     (aa) “Parent Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.
     (bb) “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.
     (cc) “Performance Award” means a right, granted to an Eligible Person under
Section 8(b) hereof, to receive Awards based upon performance criteria specified
by the Committee or the Board for a performance period that is longer than one
fiscal years of the Company.
     (dd) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, and shall include a “group” as defined in Section 13(d) thereof.
     (ee) “Publicly Held Corporation” shall mean a publicly held corporation as
that term is used under Section 162(m)(2) of the Code.
     (ff) “Restricted Stock” means Stock granted to a Participant under Section
6(d) hereof, that is subject to certain restrictions and to a risk of
forfeiture.
     (gg) “Rule 16b-3” and “Rule 16a-1(c)(3)” means Rule 16b-3 and
Rule 16a-1(c)(3), as from time to time in effect and applicable to the Plan and
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
     (hh) “Stock” means the Company’s Common Stock, and such other securities as
may be substituted (or resubstituted) for Stock pursuant to Section 10(c)
hereof.
     (ii) “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c) hereof.
     (jj) “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of the then outstanding securities or interests of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution.

4



--------------------------------------------------------------------------------



 



3.     Administration.
     (a) Authority of the Committee. The Plan shall be administered by the
Committee; provided, however, that except as otherwise expressly provided in
this Plan or, during the period that the Company is a Publicly Held Corporation,
in order to comply with Code Section 162(m) or Rule 16b-3 under the Exchange
Act, the Board may exercise any power or authority granted to the Committee
under this Plan. The Committee or the Board shall have full and final authority,
in each case subject to and consistent with the provisions of the Plan, to
select Eligible Persons to become Participants, grant Awards, determine the
type, number and other terms and conditions of, and all other matters relating
to, Awards, prescribe Award agreements (which need not be identical for each
Participant) and rules and regulations for the administration of the Plan,
construe and interpret the Plan and Award agreements and correct defects, supply
omissions or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee or the Board may deem necessary or advisable
for the administration of the Plan. In exercising any discretion granted to the
Committee or the Board under the Plan or pursuant to any Award, the Committee or
the Board shall not be required to follow past practices, act in a manner
consistent with past practices, or treat any Eligible Person in a manner
consistent with the treatment of other Eligible Persons.
     (b) Manner of Exercise of Committee Authority. In the event that the
Company is or becomes a Publicly Held Corporation, the Committee, and not the
Board, shall exercise sole and exclusive discretion on any matter relating to a
Participant then subject to Section 16 of the Exchange Act with respect to the
Company to the extent necessary in order that transactions by such Participant
shall be exempt under Rule 16b-3 under the Exchange Act. Any action of the
Committee or the Board shall be final, conclusive and binding on all persons,
including the Company, its subsidiaries, Participants, Beneficiaries,
transferees under Section 10(b) hereof or other persons claiming rights from or
through a Participant, and stockholders. The express grant of any specific power
to the Committee or the Board, and the taking of any action by the Committee or
the Board, shall not be construed as limiting any power or authority of the
Committee or the Board. The Committee or the Board may delegate to officers or
managers of the Company or any subsidiary, or committees thereof, the authority,
subject to such terms as the Committee or the Board shall determine, (i) to
perform administrative functions, (ii) with respect to Participants not subject
to Section 16 of the Exchange Act, to perform such other functions as the
Committee or the Board may determine, and (iii) with respect to Participants
subject to Section 16, to perform such other functions of the Committee or the
Board as the Committee or the Board may determine to the extent performance of
such functions will not result in the loss of an exemption under Rule 16b-3
otherwise available for transactions by such persons, in each case to the extent
permitted under applicable law and subject to the requirements set forth in
Section 8(e). The Committee or the Board may appoint agents to assist it in
administering the Plan.
     (c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any executive officer, other
officer or employee of the Company or a Subsidiary, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee and the Board, and any officer or employee of the
Company or a subsidiary acting at the direction or on behalf of the Committee or
the Board, shall not be personally liable for any action or determination taken
or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.

5



--------------------------------------------------------------------------------



 



4.     Stock Subject to Plan.
     (a) Limitation on Overall Number of Shares Subject to Awards. Subject to
adjustment as provided in Section 10(c) hereof, the total number of shares of
Stock reserved and available for delivery in connection with Awards under the
Plan shall be the sum of (i) 13,500,000, plus (ii) the number of shares with
respect to Awards previously granted under the Plan that terminate without being
exercised, expire, are forfeited or canceled, and the number of shares of Stock
that are surrendered in payment of any Awards or any tax withholding with regard
thereto. Any shares of Stock delivered under the Plan may consist, in whole or
in part, of authorized and unissued shares or treasury shares.
     (b) Application of Limitations. The limitation contained in Section 4(a)
shall apply not only to Awards that are settleable by the delivery of shares of
Stock but also to Awards relating to shares of Stock but settleable only in cash
(such as cash-only SARs). The Committee or the Board may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards) and make adjustments if
the number of shares of Stock actually delivered differs from the number of
shares previously counted in connection with an Award.
     (c) Limitation on Incentive Stock Options. Subject to adjustment as
provided in Section 10(c) hereof, the maximum aggregate number of shares of
Stock that may be issued under the Plan as a result of the exercise of Incentive
Stock Options is 13,500,000 shares.
5.     Eligibility; Per-Person Award Limitations. Awards may be granted under
the Plan only to Eligible Persons. In each fiscal year during any part of which
the Plan is in effect, an Eligible Person may not be granted Awards relating to
more than 700,000 shares of Stock, subject to adjustment as provided in
Section 10(c), under each of Sections 6(b), 6(c), 6(d), 6(d)(v), 6(e), 6(f),
6(g), and, to the extent the Award is valued by reference to a designated number
of shares of Stock, under Section 8(d). In each fiscal year during any part of
which the Plan is in effect, an Eligible Person may not be granted Performance
Awards under Section 8(b) valued by reference to a designated number of shares
of Stock in respect of a performance period exceeding one year of more than the
product of (i) 700,000 shares, subject to adjustment as provided in
Section 10(c), multiplied by (ii) the number of fiscal years (or a portion
thereof) in the performance periods for the Awards. The maximum dollar amount
that may be earned as an Annual Incentive Award valued by reference to a
designated amount of property (including cash) other than Shares in any fiscal
year by any one Participant shall be $2,800,000, and the maximum dollar amount
that may be earned as a Performance Award valued by reference to a designated
amount of property (including cash) other than Shares in respect of a
performance period exceeding one year by any one Participant shall be the
product of (i) $2,800,000 multiplied by (ii) the number of fiscal years (or a
portion thereof) in the performance period for the Award.

6



--------------------------------------------------------------------------------



 



6.     Specific Terms of Awards.
     (a) General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee or the Board may impose on any Award
or the exercise thereof, at the date of grant or thereafter (subject to
Section 10(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee or the Board shall determine, including
terms requiring forfeiture of Awards in the event of termination of employment
by the Participant and terms permitting a Participant to make elections relating
to his or her Award. The Committee or the Board shall retain full power and
discretion to accelerate, waive or modify, at any time, any term or condition of
an Award that is not mandatory under the Plan. Except in cases in which the
Committee or the Board is authorized to require other forms of consideration
under the Plan, or to the extent other forms of consideration must be paid to
satisfy the requirements of Maryland law, no consideration other than services
may be required for the grant (but not the exercise) of any Award.
     (b) Options. The Committee and the Board each is authorized to grant
Options to Participants on the following terms and conditions:
     (i) Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be determined by the Committee or the Board, provided that such
exercise price shall not, in the case of Incentive Stock Options, be less than
100% of the Fair Market Value of the Stock on the date of grant of the Option
and shall not, in any event, be less than the par value of a share of Stock on
the date of grant of such Option. If an employee owns or is deemed to own (by
reason of the attribution rules applicable under Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or any Parent Corporation or Subsidiary and an Incentive Stock Option is
granted to such employee, the option price of such Incentive Stock Option (to
the extent required by the Code at the time of grant) shall be no less than 110%
of the Fair Market Value of the Stock on the date such Incentive Stock Option is
granted.
     (ii) Time and Method of Exercise. The Committee or the Board shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the time or times at
which Options shall cease to be or become exercisable following termination of
employment or upon other conditions, the methods by which such exercise price
may be paid or deemed to be paid (including in the discretion of the Committee
or the Board a cashless exercise procedure), the form of such payment,
including, without limitation, cash, Stock, other Awards or awards granted under
other plans of the Company or any subsidiary, or other property (including notes
or other contractual obligations of Participants to make payment on a deferred
basis), and the methods by or forms in which Stock will be delivered or deemed
to be delivered to Participants.

7



--------------------------------------------------------------------------------



 



     (iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. Anything in the Plan to
the contrary notwithstanding, no term of the Plan relating to ISOs (including
any SAR in tandem therewith) shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any ISO under Section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. Thus, if and to the extent required to comply with Section 422
of the Code, Options granted as Incentive Stock Options shall be subject to the
following special terms and conditions:

  (A)   the Option shall not be exercisable more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company or any Parent Corporation and the Incentive Stock Option is
granted to such Participant, the term of the Incentive Stock Option shall be (to
the extent required by the Code at the time of the grant) for no more than five
years from the date of grant; and     (B)   The aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of the shares
of stock with respect to which Incentive Stock Options granted under the Plan
and all other option plans of the Company or its Parent Corporation during any
calendar year exercisable for the first time by the Participant during any
calendar year shall not (to the extent required by the Code at the time of the
grant) exceed $100,000.

     (iv) Repurchase Rights. The Committee and the Board shall have the
discretion to grant Options which are exercisable for unvested shares of Common
Stock. Should the Optionee cease to be employed with or perform services to the
Company (or a Parent Corporation or Subsidiary) while holding such unvested
shares, the Company shall have the right to repurchase, at the exercise price
paid per share, any or all of those unvested shares. The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Committee or the Board and set forth in the document
evidencing such repurchase right.

8



--------------------------------------------------------------------------------



 



     (c) Stock Appreciation Rights. The Committee and the Board each is
authorized to grant SAR’s to Participants on the following terms and conditions:
     (i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of stock on the date of exercise (or, in the case of a
“Limited SAR” that may be exercised only in the event of a Change in Control,
the Fair Market Value determined by reference to the Change in Control Price, as
defined under Section 9(c) hereof), over (B) the grant price of the SAR as
determined by the Committee or the Board. The grant price of an SAR shall not be
less than the Fair Market Value of a share of Stock on the date of grant except
as provided under Section 7(a) hereof.
     (ii) Other Terms. The Committee or the Board shall determine at the date of
grant or thereafter, the time or times at which and the circumstances under
which a SAR may be exercised in whole or in part (including based on achievement
of performance goals and/or future service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
employment or upon other conditions, the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be in tandem or in combination with any other Award, and any
other terms and conditions of any SAR. Limited SARs that may only be exercised
in connection with a Change in Control or other event as specified by the
Committee or the Board, may be granted on such terms, not inconsistent with this
Section 6(c), as the Committee or the Board may determine. SARs and Limited SARs
may be either freestanding or in tandem with other Awards.
     (d) Restricted Stock. The Committee and the Board each is authorized to
grant Restricted Stock to Participants on the following terms and conditions:
     (i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee or the Board may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances (including
based on achievement of performance goals and/or future service requirements),
in such installments or otherwise, as the Committee or the Board may determine
at the date of grant or thereafter. Except to the extent restricted under the
terms of the Plan and any Award agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee or the Board). During the restricted period
applicable to the Restricted Stock, subject to Section 10(b) below, the
Restricted Stock may not be sold, transferred, pledged, hypothecated, margined
or otherwise encumbered by the Participant.
     (ii) Forfeiture. Except as otherwise determined by the Committee or the
Board at the time of the Award, upon termination of a Participant’s employment
during the applicable restriction period, the Participant’s Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided that the Committee or the Board may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee or the Board may in other cases waive in whole or in
part the forfeiture of Restricted Stock.

9



--------------------------------------------------------------------------------



 



     (iii) Certificates for Stock. Restricted Stock granted under the Plan may
be evidenced in such manner as the Committee or the Board shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee or the Board may require that such certificates bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.
     (iv) Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee or the Board may require that any cash dividends
paid on a share of Restricted Stock be automatically reinvested in additional
shares of Restricted Stock or applied to the purchase of additional Awards under
the Plan. Unless otherwise determined by the Committee or the Board, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
     (v) Automatic Restricted Stock Grants to Non-Employee Directors.
Non-Employee Directors shall be eligible to receive Restricted Stock Awards
under this Section 6(d)(v).
     (vi) Automatic Restricted Stock Grants to Non-Employee Directors.
Non-Employee Directors shall be eligible to receive Restricted Stock Awards
under this Section 6(d)(vi).

  (A)   Initial Grants. On the date that an eligible Non-Employee Director is
first elected to the Board, such Non-Employee Director shall receive 2,000
shares of Restricted Stock (an “Initial Grant”); provided that any Non-Employee
Director who is a member of the Board as of the Effective Date of this Plan
shall be entitled to received an Initial Grant. The Initial Grant shall be
subject to the availability and adjustment of shares of Stock issuable under the
Plan pursuant to Section 4 and shall not be subject to the discretion of any
person or persons.

10



--------------------------------------------------------------------------------



 



  (B)   Service Grants. On each January 1 while the Plan remains in effect, each
then Non-Employee Director shall be granted an additional 2,000 shares of
Restricted Stock (a “Service Grant”), subject to the availability and adjustment
of shares of Stock issuable under the Plan pursuant to Section 4 and shall not
be subject to the discretion of any person or persons. In addition, on each
January 1 while the Plan remains in effect, the lead director of the Company, if
any, shall be granted an additional 1,000 shares of Restricted Stock, as an
additional Service Grant, subject to the availability and adjustment of shares
of Stock issuable under the Plan pursuant to Section 4 and shall not be subject
to the discretion of any person or persons.     (C)   Terms of Initial Grants
and Service Grants. Unless otherwise determined by the Committee or in any
Restricted Stock Agreement, each Restricted Stock Award granted pursuant to this
Section 6(d)(vi) shall vest in two (2) equal installments on the first and
second December 31 subsequent to the date on which the shares of Restricted
Stock are granted.

     (e) Deferred Stock. The Committee and the Board each is authorized to grant
Deferred Stock to Participants, which are rights to receive Stock, cash, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:
     (i) Award and Restrictions. Satisfaction of an Award of Deferred Stock
shall occur upon expiration of the deferral period specified for such Deferred
Stock by the Committee or the Board (or, if permitted by the Committee or the
Board, as elected by the Participant). In addition, Deferred Stock shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Committee or the Board may impose, if any, which restrictions may lapse at the
expiration of the deferral period or at earlier specified times (including based
on achievement of performance goals and/or future service requirements),
separately or in combination, in installments or otherwise, as the Committee or
the Board may determine. Deferred Stock may be satisfied by delivery of Stock,
cash equal to the Fair Market Value of the specified number of shares of Stock
covered by the Deferred Stock, or a combination thereof, as determined by the
Committee or the Board at the date of grant or thereafter. Prior to satisfaction
of an Award of Deferred Stock, an Award of Deferred Stock carries no voting or
dividend or other rights associated with share ownership.

11



--------------------------------------------------------------------------------



 



     (ii) Forfeiture. Except as otherwise determined by the Committee or the
Board, upon termination of a Participant’s employment during the applicable
deferral period thereof to which forfeiture conditions apply (as provided in the
Award agreement evidencing the Deferred Stock), the Participant’s Deferred Stock
that is at that time subject to deferral (other than a deferral at the election
of the Participant) shall be forfeited; provided that the Committee or the Board
may provide, by rule or regulation or in any Award agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock shall be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee or the Board may in other
cases waive in whole or in part the forfeiture of Deferred Stock.
     (iii) Dividend Equivalents. Unless otherwise determined by the Committee or
the Board at date of grant, Dividend Equivalents on the specified number of
shares of Stock covered by an Award of Deferred Stock shall be either (A) paid
with respect to such Deferred Stock at the dividend payment date in cash or in
shares of unrestricted Stock having a Fair Market Value equal to the amount of
such dividends, or (B) deferred with respect to such Deferred Stock and the
amount or value thereof automatically deemed reinvested in additional Deferred
Stock, other Awards or other investment vehicles, as the Committee or the Board
shall determine or permit the Participant to elect.
     (f) Bonus Stock and Awards in Lieu of Obligations. The Committee and the
Board each is authorized to grant Stock as a bonus, or to grant Stock or other
Awards in lieu of Company obligations to pay cash or deliver other property
under the Plan or under other plans or compensatory arrangements, provided that,
in the case of Participants subject to Section 16 of the Exchange Act, the
amount of such grants remains within the discretion of the Committee to the
extent necessary to ensure that acquisitions of Stock or other Awards are exempt
from liability under Section 16(b) of the Exchange Act. Stock or Awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee or the Board.
     (g) Dividend Equivalents. The Committee and the Board each is authorized to
grant Dividend Equivalents to a Participant entitling the Participant to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The Committee or the Board may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards, or other investment
vehicles, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee or the Board may specify.

12



--------------------------------------------------------------------------------



 



     (h) Other Stock-Based Awards. The Committee and the Board each is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock,
as deemed by the Committee or the Board to be consistent with the purposes of
the Plan, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or any other factors designated by the Committee or the Board, and
Awards valued by reference to the book value of Stock or the value of securities
of or the performance of specified subsidiaries or business units. The Committee
or the Board shall determine the terms and conditions of such Awards. Stock
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 6(h) shall be purchased for such consideration (including without
limitation loans from the Company or a Parent Corporation or a Subsidiary), paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards or other property, as the Committee or the
Board shall determine. The Committee and the Board shall have the discretion to
grant such other Awards which are exercisable for unvested shares of Common
Stock. Should the Optionee cease to be employed with or perform services to the
Company (or a Parent Corporation or Subsidiary) while holding such unvested
shares, the Company shall have the right to repurchase, at the exercise price
paid per share, any or all of those unvested shares. The terms upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise and the appropriate vesting schedule for the purchased shares) shall be
established by the Committee or the Board and set forth in the document
evidencing such repurchase right. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).
7.     Certain Provisions Applicable to Awards.
     (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee or the Board, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary, or any business entity to be acquired by the Company or a
subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary. Such additional, tandem, and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award or award, the Committee or the Board shall require
the surrender of such other Award or award in consideration for the grant of the
new Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any subsidiary, in which the value of Stock subject to the Award is equivalent
in value to the cash compensation (for example, Deferred Stock or Restricted
Stock), or in which the exercise price, grant price or purchase price of the
Award in the nature of a right that may be exercised is equal to the Fair Market
Value of the underlying Stock minus the value of the cash compensation
surrendered (for example, Options granted with an exercise price “discounted” by
the amount of the cash compensation surrendered).
     (b) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee or the Board; provided that in no event shall the
term of any Option or SAR exceed a period of ten years (or such shorter term as
may be required in respect of an ISO under Section 422 of the Code).

13



--------------------------------------------------------------------------------



 



     (c) Form and Timing of Payment Under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company or a subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee or the Board
shall determine, including, without limitation, cash, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or the Board or upon occurrence of one or more specified events
(in addition to a Change in Control). Installment or deferred payments may be
required by the Committee or the Board (subject to Section 10(e) of the Plan) or
permitted at the election of the Participant on terms and conditions established
by the Committee or the Board. Payments may include, without limitation,
provisions for the payment or crediting of a reasonable interest rate on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock.
     (d) Exemptions from Section 16(b) Liability. If and to the extent that the
Company is or becomes a Publicly Held Corporation, it is the intent of the
Company that this Plan comply in all respects with applicable provisions of
Rule 16b-3 or Rule 16a-1(c)(3) to the extent necessary to ensure that neither
the grant of any Awards to nor other transaction by a Participant who is subject
to Section 16 of the Exchange Act is subject to liability under Section 16(b)
thereof (except for transactions acknowledged in writing to be non-exempt by
such Participant). Accordingly, if any provision of this Plan or any Award
agreement does not comply with the requirements of Rule 16b-3 or
Rule 16a-1(c)(3) as then applicable to any such transaction, such provision will
be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 or Rule 16a-1(c)(3) so that such
Participant shall avoid liability under Section 16(b). In addition, the purchase
price of any Award conferring a right to purchase Stock shall be not less than
any specified percentage of the Fair Market Value of Stock at the date of grant
of the Award then required in order to comply with Rule 16b-3.
8.     Performance and Annual Incentive Awards.
     (a) Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee or
the Board. The Committee or the Board may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 8(b) and 8(d) hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). At such times as
the Company is a Publicly Held Corporation, if and to the extent required under
Code Section 162(m), any power or authority relating to a Performance Award or
Annual Incentive Award intended to qualify under Code Section 162(m), shall be
exercised by the Committee and not the Board.
     (b) Performance Awards Granted to Designated Covered Employees. If and to
the extent that the Committee determines that a Performance Award to be granted
to an Eligible Person who is designated by the Committee as likely to be a
Covered Employee should qualify as “performance-based compensation” for purposes
of Code Section 162(m), the grant, exercise and/or settlement of such
Performance Award shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 8(b).

14



--------------------------------------------------------------------------------



 



     (i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 8(b). Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
     (ii) Business Criteria. The following business criterion for the Company,
on a consolidated basis, and/or with regard to specified subsidiaries,
geographic regions or business units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used
exclusively by the Committee in establishing performance goals for such
Performance Awards: (1) earnings per share, (2) revenues or margins;
(3) increase in cash flow; (4) operating margin; (5) return on net assets,
return on investment, return on capital, return on equity; (6) economic value
added; (7) direct contribution; (8) net income; pretax earnings; earnings before
interest, taxes, depreciation and amortization; earnings after interest expense
and before extraordinary or special items; operating income; income before
interest income or expense, unusual items and income taxes, local, state or
federal and excluding budgeted and actual bonuses which might be paid under any
ongoing bonus plans of ours; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures and
development and redevelopment projects; (12) total stockholder return; (13) debt
reduction; (14) funds from operations on an absolute or per share basis;
(15) financial measures and ratios, including debt service coverage, dividend
coverage, debt to assets, debt to stockholders’ equity or other similar
measures; (16) share price; (17) dividends; (18) market share or market
penetration; (19) attainment of financing, refinancing, or capitalization goals;
(20) value creation in the form of an increase in the net asset value of a real
estate development or redevelopment project; (21) attainment of leasing goals;
(22) operating or property related criteria (on a same property basis or
otherwise), including occupancy, net operating income, leasing spreads,
improvements in net effective rent, or other similar measures; and (23) any of
the above goals determined on an absolute or relative basis and/or as compared
to the performance of a published or special index deemed applicable by the
compensation committee including, but not limited to, the Standard & Poor’s 500
Stock Index or peer group of industry competitors selected by the compensation
committee. The foregoing business criterion shall also be exclusively used in
establishing performance goals for Annual Incentive Awards granted to a Covered
Employee under Section 8(c) hereof that are intended to qualify as
“performance-based compensation” under Code Section 162(m).

15



--------------------------------------------------------------------------------



 



     (iii) Performance Period; Timing For Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to ten years, as specified by the
Committee. Performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).
     (iv) Performance Award Pool. The Committee may establish a Performance
Award pool, which shall be an unfunded pool, for purposes of measuring Company
performance in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 8(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 8(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
     (c) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards. The Committee shall specify the circumstances in which such
Performance Awards shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.
     (d) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may, within its discretion, grant one or more Annual Incentive Awards
to any Eligible Person, subject to the terms and conditions set forth in this
Section 8(d).
     (i) Annual Incentive Award Pool. The Committee may establish an Annual
Incentive Award pool, which shall be an unfunded pool, for purposes of measuring
Company performance in connection with Annual Incentive Awards. In the case of
Annual Incentive Awards intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), the amount of such Annual Incentive Award
pool shall be based upon the achievement of a performance goal or goals based on
one or more of the business criteria set forth in Section 8(b)(ii) hereof during
the given performance period, as specified by the Committee in accordance with
Section 8(b)(iii) hereof. The Committee may specify the amount of the Annual
Incentive Award pool as a percentage of any such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such business criteria.

16



--------------------------------------------------------------------------------



 



     (ii) Potential Annual Incentive Awards. Not later than the end of the 90th
day of each fiscal year, or at such other date as may be required or permitted
in the case of Awards intended to be “performance-based compensation” under Code
Section 162(m), the Committee shall determine the Eligible Persons who will
potentially receive Annual Incentive Awards, and the amounts potentially payable
thereunder, for that fiscal year, either out of an Annual Incentive Award pool
established by such date under Section 8(d)(i) hereof or as individual Annual
Incentive Awards. In the case of individual Annual Incentive Awards intended to
qualify under Code Section 162(m), the amount potentially payable shall be based
upon the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 8(b)(ii) hereof in the given performance
year, as specified by the Committee; in other cases, such amount shall be based
on such criteria as shall be established by the Committee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5 hereof.
     (iii) Payout of Annual Incentive Awards. After the end of each fiscal year,
the Committee shall determine the amount, if any, of (A) the Annual Incentive
Award pool, and the maximum amount of potential Annual Incentive Award payable
to each Participant in the Annual Incentive Award pool, or (B) the amount of
potential Annual Incentive Award otherwise payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as an Annual Incentive Award shall be reduced from the amount of his
or her potential Annual Incentive Award, including a determination to make no
Award whatsoever. The Committee shall specify the circumstances in which an
Annual Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant prior to the end of a fiscal year or settlement of
such Annual Incentive Award.
     (e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 8(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 8(d), shall be made in
writing in the case of any Award intended to qualify under Code Section 162(m).
The Committee may not delegate any responsibility relating to such Performance
Awards or Annual Incentive Awards if and to the extent required to comply with
Code Section 162(m).

17



--------------------------------------------------------------------------------



 



     (f) Status of Section 8(b) and Section 8(d) Awards Under Code Section
162(m). It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Section 8(b) and 8(d) hereof granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Code Section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Sections 8(b), (c), (d) and (e), including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of Performance
Awards or an Annual Incentive Award, as likely to be a Covered Employee with
respect to that fiscal year. If any provision of the Plan or any agreement
relating to such Performance Awards or Annual Incentive Awards does not comply
or is inconsistent with the requirements of Code Section 162(m) or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.
9.     Change in Control.
     (a) Effect of “Change in Control.”If and to the extent provided in the
Award, in the event of a “Change in Control,” as defined in Section 9(b):
     (i) The Committee may, within its discretion, accelerate the vesting and
exercisability of any Award carrying a right to exercise that was not previously
vested and exercisable as of the time of the Change in Control, subject to
applicable restrictions set forth in Section 10(a) hereof;
     (ii) The Committee may, within its discretion, accelerate the
exercisability of any limited SARs (and other SARs if so provided by their
terms) and provide for the settlement of such SARs for amounts, in cash,
determined by reference to the Change in Control Price;
     (iii) The Committee may, within its discretion, lapse the restrictions,
deferral of settlement, and forfeiture conditions applicable to any other Award
granted under the Plan and such Awards may be deemed fully vested as of the time
of the Change in Control, except to the extent of any waiver by the Participant
and subject to applicable restrictions set forth in Section 10(a) hereof; and
     (iv) With respect to any such outstanding Award subject to achievement of
performance goals and conditions under the Plan, the Committee may, within its
discretion, deem such performance goals and other conditions as having been met
as of the date of the Change in Control.

18



--------------------------------------------------------------------------------



 



     (b) Definition of “Change in Control.” A “Change in Control” shall be
deemed to have occurred upon:
     (i) Approval by the stockholders of the Company of (x) a reorganization,
merger, consolidation or other form of corporate transaction or series of
transactions, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (y) a liquidation or dissolution of the Company or (z) the sale
of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned);
     (ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided (i) that any person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act) or (ii) any individual appointed to the Board
by the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or
     (iii) the acquisition (other than from the Company) by any person, entity
or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of more than 35% of either the then outstanding shares of the
Company’s Common Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (hereinafter referred to as the ownership of a “Controlling Interest”)
excluding, for this purpose, any acquisitions by (1) the Company or its
Subsidiaries, or (2) any person, entity or “group” that as of the Effective Date
owns beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Securities Exchange Act) of a Controlling Interest or any affiliate of such
person, entity or “group.”
     (c) Definition of “Change in Control Price.” The “Change in Control Price”
means an amount in cash equal to the higher of (i) the amount of cash and fair
market value of property that is the highest price per share paid (including
extraordinary dividends) in any Corporate Transaction triggering the Change in
Control under Section 9(b)(i) hereof or any liquidation of shares following a
sale of substantially all of the assets of the Company, or (ii) the highest Fair
Market Value per share at any time during the 60-day period preceding and the
60-day period following the Change in Control.

19



--------------------------------------------------------------------------------



 



10.     General Provisions.
     (a) Compliance With Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee or the Board, postpone the
issuance or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other Company securities are listed or quoted, or
compliance with any other obligation of the Company, as the Committee or the
Board, may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.
     (b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan, including any Award or right which
constitutes a derivative security as generally defined in Rule 16a-1(c) under
the Exchange Act, shall be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability of such Participant to any party
(other than the Company or a Subsidiary), or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution or to
a Beneficiary upon the death of a Participant, and such Awards or rights that
may be exercisable shall be exercised during the lifetime of the Participant
only by the Participant or his or her guardian or legal representative, except
that Awards and other rights (other than ISOs and SARs in tandem therewith) may
be transferred to one or more Beneficiaries or other transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers and exercises are permitted by the Committee or the Board pursuant to
the express terms of an Award agreement (subject to any terms and conditions
which the Committee or the Board may impose thereon, and further subject to any
prohibitions or restrictions on such transfers pursuant to Rule 16b-3). A
Beneficiary, transferee, or other person claiming any rights under the Plan from
or through any Participant shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Committee or the Board, and to any additional terms and
conditions deemed necessary or appropriate by the Committee or the Board.

20



--------------------------------------------------------------------------------



 



     (c) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Stock, or other property), recapitalization,
forward or reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event affects the Stock such that a
substitution or adjustment is determined by the Committee or the Board to be
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee or the Board shall, in such
manner as it may deem equitable, substitute or adjust any or all of (i) the
number and kind of shares of Stock which may be delivered in connection with
Awards granted thereafter, (ii) the number and kind of shares of Stock by which
annual per-person Award limitations are measured under Section 5 hereof,
(iii) the number and kind of shares of Stock subject to or deliverable in
respect of outstanding Awards and (iv) the exercise price, grant price or
purchase price relating to any Award and/or make provision for payment of cash
or other property in respect of any outstanding Award. In addition, the
Committee (and the Board if and only to the extent such authority is not
required to be exercised by the Committee to comply with Code Section 162(m)) is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals, and
Annual Incentive Awards and any Annual Incentive Award pool or performance goals
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any Subsidiary or any business unit, or the financial statements of the Company
or any Subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
Subsidiary or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Options, SARs, Performance Awards granted under
Section 8(b) hereof or Annual Incentive Awards granted under Section 8(d) hereof
to Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and the
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.
     (d) Taxes. The Company and any Subsidiary is authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Stock, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee or the Board may deem advisable to enable the Company and Participants
to satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant’s tax obligations, either on a
mandatory or elective basis in the discretion of the Committee.

21



--------------------------------------------------------------------------------



 



     (e) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of stockholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation (including, without limitation, Rule 16b-3 or Code
Section 162(m)) or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
stockholders for approval; provided that, without the consent of an affected
Participant, no such Board action may materially and adversely affect the rights
of such Participant under any previously granted and outstanding Award. The
Committee or the Board may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
or the Board action may materially and adversely affect the rights of such
Participant under such Award. Notwithstanding anything in the Plan to the
contrary, if any right under this Plan would cause a transaction to be
ineligible for pooling of interest accounting that would, but for the right
hereunder, be eligible for such accounting treatment, the Committee or the Board
may modify or adjust the right so that pooling of interest accounting shall be
available, including the substitution of Stock having a Fair Market Value equal
to the cash otherwise payable hereunder for the right which caused the
transaction to be ineligible for pooling of interest accounting.
     (f) Limitation on Rights Conferred Under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ of the Company or a Subsidiary; (ii) interfering in any way with the
right of the Company or a Subsidiary to terminate any Eligible Person’s or
Participant’s employment at any time, (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a stockholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award.
     (g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee or the Board may specify and in
accordance with applicable law.

22



--------------------------------------------------------------------------------



 



     (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable including incentive arrangements and awards which do not qualify under
Code Section 162(m).
     (i) Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee or the Board, in the event of a forfeiture
of an Award with respect to which a Participant paid cash or other
consideration, the Participant shall be repaid the amount of such cash or other
consideration. No fractional shares of Stock shall be issued or delivered
pursuant to the Plan or any Award. The Committee or the Board shall determine
whether cash, other Awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
     (j) Governing Law. The validity, construction and effect of the Plan, any
rules and regulations under the Plan, and any Award agreement shall be
determined in accordance with the laws of the State of Maryland without giving
effect to principles of conflicts of laws, and applicable federal law.
     (k) Plan Effective Date and Stockholder Approval; Termination of Plan. The
Plan shall become effective on the Effective Date, subject to subsequent
approval within 12 months of its adoption by the Board by stockholders of the
Company eligible to vote in the election of directors, by a vote sufficient to
meet the requirements of Code Sections 162(m) (if applicable) and 422,
Rule 16b-3 under the Exchange Act (if applicable), applicable New York Stock
Exchange requirements, and other laws, regulations, and obligations of the
Company applicable to the Plan. Awards may be granted subject to stockholder
approval, but may not be exercised or otherwise settled in the event stockholder
approval is not obtained. The Plan shall terminate on the earliest to occur of
(i) the day immediately prior to the tenth anniversary of the date the
stockholders’ of the Company approved to limit the terms hereof (such date being
May 2, 2021), or (ii) the date on which no shares of Common Stock remain
available for issuance under the Plan and the Company has no further rights or
obligations with respect to outstanding Awards under the Plan.
     (l) Section 409A Compliance.
     (i) The Award agreement for any Award that the Committee reasonably
determines to constitute a Section 409A Plan, as defined in Section 10(l)(ii)
hereof, and the provisions of the Plan applicable to that Award, shall be
construed in a manner consistent with the applicable requirements of
Section 409A, and the Committee, in its sole discretion and without the consent
of any Participant, may amend any Award agreement (and the provisions of the
Plan applicable thereto) if and to the extent that the Committee determines that
such amendment is necessary or appropriate to comply with the requirements of
Section 409A of the Code.

23



--------------------------------------------------------------------------------



 



     (ii) If any Award constitutes a “nonqualified deferred compensation plan”
under Section 409A of the Code (a “Section 409A Plan”), then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

  (A)   Payments under the Section 409A Plan may not be made earlier than the
first to occur of (u) the Participant’s “separation from service”, (v) the date
the Participant becomes “disabled”, (w) the Participant’s death, (x) a
“specified time (or pursuant to a fixed schedule)” specified in the Award
agreement for the Award at the date of the deferral of such compensation, (y) a
“change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets” of the Company, or (z) the
occurrence of an “unforeseeble emergency”;     (B)   The time or schedule for
any payment of the deferred compensation may not be accelerated, except to the
extent provided in applicable Treasury Regulations or other applicable guidance
issued by the Internal Revenue Service;     (C)   Any elections with respect to
the deferral of such compensation or the time and form of distribution of such
deferred compensation shall comply with the requirements of Section 409A(a)(4)
of the Code; and     (D)   In the case of any Participant who is “specified
employee”, a distribution on account of a “separation from service” may not be
made before the date which is six months after the date of the Participant’s
“separation from service” (or, if earlier, the date of the Participant’s death).

     For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.
     (iii) Notwithstanding the foregoing, or any provision of this Plan or any
Award agreement for an Award, the Company does not make any representation to
any Participant or Beneficiary that any Awards made pursuant to this Plan are
exempt from, or satisfy, the requirements of, Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award agreement for an Award, or any
amendment or modification thereof, or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A.

24